Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 of General Finance Corporation of our report dated September 13, 2008, relating to our audits of the consolidated financial statements, appearing in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2009 filed with the Securities and Exchange Commission. /s/ Grobstein, Horwath & Company LLP Sherman Oaks, California December 11, 2009
